NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            NOV 12 2013

                                                                           MOLLY C. DWYER, CLERK
GONZALO BARTOLO-HERNANDEZ,                       No. 11-72720               U.S. COURT OF APPEALS



               Petitioner,                       Agency No. A077-539-594

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 5, 2013**
                                 Seattle, Washington

Before:        KOZINSKI, Chief Judge, PAEZ and BERZON, Circuit Judges.

       1. The BIA properly concluded that Bartolo-Hernandez’s prior conviction

was an aggravated felony that rendered him ineligible for asylum and cancellation

of removal. 8 U.S.C. § 1158(b)(2)(A)(ii) & (B)(i); 8 U.S.C. § 1229b(b)(1)(C).

Second degree assault with a deadly weapon under Wash. Rev. Code

          *
           This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
§ 9A.36.021(1)(c) is categorically a crime of violence. See United States v.

Jennen, 596 F.3d 594, 600–02 (9th Cir. 2010); see also 8 U.S.C. § 1101(a)(43); 18

U.S.C. § 16. The BIA also correctly concluded that Bartolo-Hernandez was

ineligible for cancellation of removal because the conviction conclusively shows

that he’s not a person of good moral character. 8 U.S.C. § 1229b(b)(1)(B); 8

U.S.C. § 1101(f)(7)–(8).


      2. The BIA properly found that Bartolo-Hernandez hadn’t met his burden of

proof with respect to withholding of removal. Substantial evidence supports the

BIA’s determination that the threats he’s received stem from a personal dispute and

aren’t on account of his membership in a particular social group. See 8 U.S.C.

§ 1231(b)(3)(A); 8 U.S.C. § 1158(b)(1)(B); see also Madrigal v. Holder, 716 F.3d
499, 506 (9th Cir. 2013).


      3. Bartolo-Hernandez presents no arguments or evidence to challenge the

IJ’s decision that he’s ineligible for protection under the Convention Against

Torture. Thus, he’s waived this claim. See Kildare v. Saenz, 325 F.3d 1078, 1085

n.3 (9th Cir. 2003).


      PETITION DENIED.